Exhibit 10.1

 

Employment Agreement

 

Employment Agreement (this “Agreement”) dated as of October 19, 2012 (the
“Effective Date”) by and between Prospect Global Resources Inc. a Nevada
corporation (the “Company”), and Gregory Dangler (the “Employee”).

 

WHEREAS, the Employee is currently employed as the Company’s Vice President of
Finance; and

 

WHEREAS, the Company recognizes that the Employee’s talents and abilities are
unique, and are integral to the success of the Company, and thus wishes to
secure the ongoing services of the Employee on the terms and conditions set
forth herein;

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth below, Company and the Employee agree as follows:

 

1.                                      Employment:  The Company hereby agrees
to employ the Employee as the Vice President of Finance (“VPF”) of the Company,
and the Employee hereby accepts such employment, on the terms and conditions set
forth below.

 

2.                                      Compensation and Related Matters:

 

a.                                      Base Salary. During the Employee’s term
of service (the “Employment Period”), the Company shall pay the Employee a base
salary at the rate of not less than $180,000 per year (“Base Salary”).  The
Employee’s base Salary shall be paid in accordance with the Company’s normal
payroll practice or, if no such practice is established, in equal installments
at the end of each month.  If the Employee’s Base Salary is increased by the
Company, such increased Base Salary shall then constitute the Base Salary for
all purposes of this agreement.

 

b.                                      Annual Bonus: For each full fiscal year
of the Company that begins and ends during the Employment Period, and for the
portion of the fiscal year of the Company that begins in 2012, the Employee
shall be eligible to earn an annual cash bonus up to 80% of Base Salary.  The
annual bonus each year will be based on Employees performance in achieving goals
set by management and shall be entirely in management’s discretion.

 

c.                                       Stock Options: The Employee has been
granted options to purchase 300,000 shares (the “Options”) of the Company’s
common stock (“Common Stock”) at $2.88 per share.  The Options vest, subject to
acceleration as provided below, as follows:  150,000 immediately on the
Effective Date and 150,000 Options on the one year anniversary of the Effective
Date, in each case so long as the Employee either (i) is employed as the
Company’s VPF (or a

 

--------------------------------------------------------------------------------


 

similar or senior position) on such date or (ii) has died or become permanently
disabled prior to such date and was employed as the Company’s VPF (or a similar
or senior position) at the time of death or disability.

 

d.                                      Vacation: The Employee shall be entitled
to three weeks of vacation per fiscal year. Up to two weeks of vacation not
taken during the applicable fiscal year shall be carried over to the next
following fiscal year.  Vacation shall accrue to the Employee at the rate of not
less than one week per four month period in advance.

 

e.                                       Expenses: The Company will reimburse
the Employee for all expenses related to Company business, including, but not
limited to travel, marketing, communication, due diligence, legal fees and
expenses, etc.

 

f.                                        Welfare, Pension and Incentive Benefit
Plans: During the Employment Period, the Employee (and his eligible spouse and
dependents) shall be entitled to participate in all the welfare benefit plans
and programs maintained by the Company from time to time for the benefit of its
senior executives including, without limitation, all medical, hospitalization,
dental, disability, accidental death and dismemberment and travel accident
insurance plans and programs.  In addition, during the Employment Period, the
Employee shall be eligible to participate in all pension, retirement, savings
and other employee benefit plans and programs maintained from time to time by
the Company for the benefit of its senior executives.

 

g.                                       Professional Development.  The Company
will reimburse the Employee for education and professional development expenses
related to courses or programs selected by the Employee in the natural resources
sector up to $10,000 per calendar year. The Employee may take such courses
during normal business hours and will not be required to utilize vacation time.

 

3.                                      Responsibilities: As the VPF, the
Employee will have the responsibilities of a vice president of finance and shall
also assist the Company’s President and Chief Executive Officer, Chief Operating
Officer and Chief Financial Officer in developing the Company’s strategic
direction, identifying and pursuing acquisition targets, budget preparation,
development of an annual operating plan and periodic long range plans,
overseeing all portfolio companies’ operations, finances, budgets and strategic
direction, and compliance with all regulatory requirements developing and
implementing the Company’s business plan.  The VPF shall report directly to the
Company’s Chief Operating Officer.

 

4.                                      At-Will Employment; Severance: The
Employee’s employment with the Company is on an at-will basis.  If terminated by
the Company for any reason other than Cause, including a change of control, or
by the Employee for Good Reason, the

 

2

--------------------------------------------------------------------------------


 

Company shall provide severance to the Employee, payable in accordance with the
Company’s normal payroll practice, of three month’s Base Salary, accrued
vacation, and any reimbursement of all business and professional development
expenses incurred but not yet reimbursed.  In addition the Company shall
reimburse the Employee for COBRA payments made by the Employee for three months
following termination by the Company for any reason other than Cause, or by the
Employee for Good Reason.

 

For purposes of this Agreement, “Cause” shall mean (A) the Employee’s conviction
by a court of competent jurisdiction as to which no further appeal can be taken
of a felony (other than a violation based on operation of a vehicle) or entering
the plea of nolo contendere to such crime by the Employee; (B) the Employee’s
commission of a crime involving fraud or intentional dishonesty, which results
in the Employee’s substantial personal enrichment and material adverse effect to
the Company; or (C) the Employee becoming subject to any securities related
sanctions related to the Company other than those based on an act of the Company
itself for which the Employee is charged solely as a result of his position with
the Company.

 

For purposes of this Agreement, “Good Reason” shall mean any of the following: 
(A) reduction of Employee’s title, position, responsibilities, authority or
duties to a level less than the title, position, responsibilities, authorities
or duties he occupied or possessed, on the date immediately preceding such
reduction; (B) a reduction in Employee’s Base Salary or Annual Bonus
opportunity, other than as part of a general reduction of senior management
compensation that does not apply disproportionately to the Employee; (C) the
Company requiring the Employee to be based at a materially different geographic
location, other than as part of a relocation of a significant portion of the
Company’s senior management; (D) the Company’s material breach of any provision
of this Agreement, or any other agreement between the Company and the Employee;
or (E) a failure by the Company to obtain the assumption of this Agreement by
any successor to or assignee of substantially all of the Company’s business
and/or assets.  Notwithstanding the foregoing, the Employee’s resignation shall
not be considered to be for Good Reason unless the Company receives, within 90
days following the date on which the Employee knows, or with the exercise of
reasonable diligence would know, of the occurrence of any of the events set
forth in clauses (A) through (E) above, written notice from the Employee
specifying the specific basis for his belief that he is entitled to terminate
employment for Good Reason, the Company fails to cure the event constituting
Good Reason within 30 days after receipt of such written notice thereof, and 
the Employee terminates employment within 30 days following expiration of such
cure period.

 

5.                                      Location: The Employee will be based in
the Denver, Colorado, metropolitan area.  During the Employment Period, the
Company shall provide the Employee with an office and appropriate equipment and
support staff.

 

3

--------------------------------------------------------------------------------


 

6.                                      Representations and Warranties: The
Company represents and warrants to the Employee that this Agreement has been
duly authorized, executed and delivered by the Company and, assuming the due
execution by the Employee, constitutes a legal, valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms.

 

7.                                      Indemnity:  The Company agrees that if
the Employee is made a party or is threatened to be made a party to any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”) by reason of the fact that the Employee is or was a trustee,
director, member, agent or officer of the Company or any predecessor to the
Company or any of their affiliates or is or was serving at the request of the
Company, any predecessor to the Company or any of their affiliates as a trustee,
director, officer, member, employee or agent of another corporation or a
partnership, joint venture, limited liability company, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a trustee, director, officer, member, employee or agent, the
Employee shall be indemnified and held harmless by the Company to the fullest
extent authorized by Delaware law, as the same exists or may hereafter be
amended, against all Expenses incurred or suffered by the Employee in connection
therewith, and such indemnification shall continue as to the Employee even if
the Employee has ceased to be an officer, director, trustee or agent, or is no
longer employed by the Company and shall inure to the benefit of his heirs,
executors and administrators.

 

a.                                      Expenses. As used in this Section 7, the
term “Expenses” shall include, without limitation, damages, losses, judgments,
liabilities, fines, penalties, excise taxes, settlements, and costs, attorneys’
fees, accountants’ fees, and disbursements and costs of attachment or similar
bonds, investigations, and any expenses of establishing a right to
indemnification under this Agreement.

 

b.                                      Enforcement. If a claim or request under
this Section 7 is not paid by the Company or on its behalf, within 30 days after
a written claim or request has been received by the Company, the Employee may at
any time thereafter bring suit against the Company to recover the unpaid amount
of the claim or request and if successful in whole or in part, the Employee
shall be entitled to be paid also the expenses of prosecuting such suit. All
obligations for indemnification hereunder shall be subject to, and paid in
accordance with, applicable Colorado law.

 

c.                                       Advances of Expenses. Expenses incurred
by the Employee in connection with any Proceeding shall be paid by the Company
in advance upon request of the Employee that the Company pay such Expenses, but
only in the event that the Employee shall have delivered in writing to the
Company (i) an

 

4

--------------------------------------------------------------------------------


 

undertaking to reimburse the Company for Expenses with respect to which the
Employee is not entitled to indemnification and (ii) a statement of his good
faith belief that the standard of conduct necessary for indemnification by the
Company has been met.

 

d.                                      Insurance.  The Company will maintain a
Director’s and Officer’s Insurance Policy naming the Employee as a covered party
in an amount deemed mutually sufficient to the Company and the Employee.

 

8.                                      Survival of Certain Provisions: The
representations, warranties and covenants and indemnity provisions contained in
Sections 2, 4, 6 and 7 of this Agreement and the Company’s obligation to pay the
Employee any compensation earned pursuant hereto shall remain operative and in
full force and effect regardless of any completion or termination of this
Agreement and shall be binding upon, and shall inure to the benefit of, any
successors, assigns, heirs and personal representatives of the Company, the
indemnified parties and any such person.

 

9.                                      Notices: Any notice given with respect
to this Agreement shall be in writing and shall be mailed or delivered (a) if to
the Company, at its offices at 1401 17th Street, Suite 1550, Denver, CO 80202,
and (b) if to the Employee, at *******, in either case with a copy to the
Company’s legal counsel, Jeff Knetsch, Brownstein Hyatt Farber Schreck, LLP, 410
17th Street, 22nd Floor, Denver, CO 80202.

 

10.                               Counterparts: This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

 

11.                               Third Party Beneficiaries: This Agreement has
been and is made solely for the benefit of the parties hereto, and their
respective successors and assigns, and no other person shall acquire or have any
right under or by virtue of this Agreement.

 

12.                               Validity: The invalidity or unenforceability
of any provision or provisions of this Agreement shall not affect the validity
or enforceability of any other provision of this Agreement, which shall remain
in full force and effect.

 

13.                               Dispute Resolution: If a dispute arises out of
or relating to this Agreement or the breach of this Agreement, and if the
dispute cannot be settled through direct discussions, the parties agree to first
endeavor to settle the dispute in an amicable manner by mediation. Mediation
shall consist of an informal, nonbinding conference or conferences between the
parties and the mediator jointly, and at the discretion of the mediator, then in
separate caucuses in which the mediator will seek to guide the parties to a
resolution of the case. Each party shall pick a mediator selector and the two
mediator selectors shall then pick and appoint a mediator.  The Company will pay
all mediation related costs, including, without limitation, the Employee’s costs
and

 

5

--------------------------------------------------------------------------------


 

reasonable fees, including attorneys’ fees, incurred in selecting a mediator and
obtaining counsel for purposes of the mediation.

 

14.                               Choice of Law, Jurisdiction and Venue: This
Agreement shall be governed by, construed, and enforced in accordance with the
laws of the State of Colorado. Any and all actions, suits, or judicial
proceedings upon any claim arising from or relating to this Agreement, shall be
instituted and maintained in the State or Federal courts sitting in the State of
Colorado.  Each party waives the right to change of venue.

 

15.                               Miscellaneous: No provisions of this Agreement
may be amended, modified, or waived unless such amendment or modification is
agreed to in writing signed by the Employee and by a duly authorized officer or
a director of the Company, and such waiver is set forth in writing and signed by
the party to be charged. No waiver by either party hereto at any time of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. The respective rights and
obligations of the parties hereunder of this Agreement shall survive the
Employee’s termination of employment and the termination of this Agreement to
the extent necessary for the intended preservation of such rights and
obligations.

 

16.                               Section Headings: The section headings in this
Agreement are for convenience of reference only, and they form no part of this
Agreement and shall not affect its interpretation.

 

The parties have executed this Agreement as of the Effective Date, as defined
above.

 

Gregory Dangler

 

Prospect Global Resources Inc.

 

 

 

 

 

 

/s/ Gregory Dangler

 

By:

/s/Patrick L. Avery

 

 

 

Patrick L. Avery

 

 

 

President and Chief Executive Officer

 

6

--------------------------------------------------------------------------------